RICE, C. J.
The defendant was indicted for an assault on ’William Hutto, with intent to murder him. There was evidence tending to show, that the defendant had undertaken to pilot Hutto through the woods; that at about 11 or 12 o’clock, Hutto stopped at the house of one Gressett, and talked with the witness Hall; that Hutto at that time was not shot; that some three or four hours afterwards, witness, being on his way home, met Hutto, who had then been shot. It is perceivable from that evidence, the nature of the issue before the jury, and the second question which the solicitor proposed to ask the witness Hall, that among the material matters bearing upon the issue, were the two following: 1st, the identity of the place at which Hutto was shot; 2d, the description of that place, and of any evidences of a struggle, or scuffle, or of violence, and also of tracks that may have been there.
It is also perceivable from the second question which the solicitor proposed to put to the witness Hall, that the object of the solicitor was to get from Hall a description of the tracks, and of the marks of violence he saw, at the *577place which he was induced to examine because it was designated by Hutto as the place where the latter was shot. And, as merely introductory of that description, the solicitor put the first question to Hall, to ascertain “if he examined a place designated by Hutto as the place where he was shot.” That question was allowed, not as any evidence that it was the place where Hutto was shot, or that Hutto was shot at all, but as merely introductory of the description which it was the object of the solicitor to obtain from the witness Hall. — See 1 Greenlf. on Ev. § 434; 3 Phil, on Ev. (edition of 1839,) 428-440; Hawkins v. Van Wickle, 6 Martin’s Louisiana Rep. N. S. 418; Davenport v. Crenshaw, 6 Ala. 390; Cuthbert v. Newell, 7 Ala. 457; 4 Dev. Rep. 606; 1 Ala. 84.
The order to be pursued in the introduction of evidence, is not absolutely prescribed by law. A party cannot be required to adduce all at once, where it consists of different parts. Evidence having a tendency to pi-ove any material fact in the ease, and fit to be weighed and considered by the jury in the determination of such fact, is legal in itself, and cannot be rejected on the gi-ound that something more may be necessary to establish the fact. Evidence may be relevant for one purpose, and not for another. "When relevant for any purpose, and offered generally, there is no error in admitting it. See Bell v. Rhea, 1 Ala. 84, and authorities cited supra.
In view of the foregoing principles and authorities, and of the limitations and restrictions with which the first question to Hall was allowed, we cannot say that the court below erred in allowing it. We must, therefore, affirm the judgment of the court below.